PER CURIAM.
Petitioner was simultaneously sentenced in six cases, but through an apparent oversight, his trial counsel filed a notice of appeal referencing only two of the six cases. That appeal is now pending before the court in case number 1D04-0847, and in this proceeding, petitioner seeks a belated appeal in the four remaining cases. The state indicates that it can show no basis for opposing this request. •
Accordingly, the amended petition seeking a belated appeal of the judgment and sentence rendered February 17, 2004, in Escambia County Circuit Court case numbers 01^4991, 01-5341, 01-5342, and 02-2612, is granted. In the interests of judicial economy and expediency, the belated appeal shall proceed under existing case number 1D04-0847, and counsel for petitioner is afforded 30 days following issuance of mandate in this cause in which to serve the initial brief in that case.
ERVIN, WEBSTER and BROWNING, JJ., concur.